Citation Nr: 1233461	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  03-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to the service-connected patellar subluxation of the bilateral knees.

2.  Entitlement to service connection for gastroesophageal reflux syndrome (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 until November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2003, March 2004 and December 2004 rating decisions.  In May 2006, the Veteran testified at a hearing before a Veterans Law Judge (who has since left the Board).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran previously provided testimony at a Board hearing.  Unfortunately, the Veterans Law Judge who conducted this hearing has subsequently left the Board.  The Veteran was sent a letter in August 2012, informing him of such and offering him the option to testify at a hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. §§ 20.707, 20.717.  

The Veteran replied that he wished to appear at a second Board hearing to be held at his local RO.  As such, another hearing must be scheduled. 



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Waco, Texas RO, in the order that this request was received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


